O’Malley, J.
(dissenting). If the person with whom the plaintiff contracted the pretended marriage was an innocent third party, there would be force in the position taken in the prevailing opinion. Here, however, the allegations of the complaint are that the person with whom the marriage was entered into was an agent of the defendants and, therefore, a co-conspirator. The plaintiff should not be barred from relief by acts induced by the fraudulent misrepresentations of the defendants and their agent. It is to be borne in mind that we are concerned merely with a matter of pleading and not with the probability of plaintiff’s success.
I, therefore, vote to affirm the order appealed from.
Martin, J., concurs.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.